DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The cross notes at the beginning of the specification improperly identifies the priority claim of the instant application. The cross notes should acknowledge this application’s status as a continuation.
	
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camozzi et al. (US 2011/0012350 hereinafter “Camozzi”).
In regards to claim 1, Camozzi discloses a pipe connector comprising: 

a locking member (24) split into two or more segments (26) selectively connectable together around the length of pipe outside the housing body, the locking member sized and configured to lock the end section of the length of pipe within the housing body; 
at least one sealing member (18) positionable on the length of pipe between the enlarged diameter of the end section and the locking member, the at least one sealing member compressible inside the housing body between the enlarged diameter of the end section and the locking member; and 
a retaining member (40) positionable on the length of pipe and attachable to the housing body, the retaining member arranged to secure the locking member to the housing body such that the locking member fills a gap formed outside the housing body between the length of pipe and the retaining member (shown in fig. 4).
In regards to claim 2, Camozzi further discloses the locking member comprises a segmented collar defining a radial flange (30).
In regards to claim 3, Camozzi further discloses the enlarged diameter of the end section of the length of pipe is greater than an inner diameter defined by the locking member (fig. 1 shows this capability).
In regards to claim 4, Camozzi further discloses a bottom edge (28) of the segmented collar defines a locking edge having a sharpened configuration arranged to engage the length of pipe (shown in fig. 4).
In regards to claim 5, Camozzi further discloses an outer surface of the locking member defines a radial groove and a segment coupling member is positionable in the radial groove (fig. 
In regards to claim 6, Camozzi further discloses the length of pipe comprises a refrigeration pipe (fig. 4 shows this capability).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,641,420 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 are generic to all that is recited in claims 1-17 of the reference patent. In other words, claims 1-17 of the reference application fully encompasses the subject matter of claims 1-9. Thus, the invention of claims 1-9 of the reference application is in effect a “species” of the “generic” invention of claims 1-17. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-9 are anticipated by claims 1-17 of the reference application, claims 1-9 are not patentably distinct from claims 1-17, regardless of any additional subject matter presented in claims 1-17. 
	
Allowable Subject Matter
Claims 10-15 are allowed.
Claims 7-9 would be allowable if the double patenting rejection is overcome.
The following is an examiner’s statement of reasons for allowance: Claims 7-9 are allowable for the same reasons as the claims in the parent application. Claim 10 is allowable because the prior art of record does not show or suggest a pipe connector as claimed in combination with an air conditioning unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        01/12/2022